348 Mass. 738 (1965)
205 N.E.2d 701
EDWARD F. SULLIVAN
vs.
FALL RIVER HOUSING AUTHORITY & another.
Supreme Judicial Court of Massachusetts, Bristol.
February 3, 1965.
April 2, 1965.
Present: WILKINS, C.J., SPALDING, CUTTER, SPIEGEL, & REARDON, JJ.
Thomas F. McGuire (James E. Holland, Jr., with him) for the plaintiff.
David Berman, Assistant Attorney General, for the State Housing Board.
Henry Z. Horn for the Fall River Housing Authority.
WILKINS, C.J.
The plaintiff, a tenant of the Fall River Housing Authority, by this bill in equity sought to prevent a proposed rent increase to become effective July 1, 1963, on the ground that it was arbitrary, unjustified, and in violation of the Housing Authority Law. G.L.c. 121, § 26I (as amended through St. 1955, c. 654, § 2). The State Housing Board, created in accordance with G.L.c. 6, § 64, was allowed to intervene as a party defendant on September 30, 1963.[1] The case was referred to a master, who filed *739 a report, which was confirmed. From a final decree dismissing the bill the plaintiff appealed.
No discussion of the merits is required, as the plaintiff clearly has no standing to maintain this bill. The rentals which a housing authority may charge are governed by G.L.c. 121, § 26FF (as amended through St. 1959, c. 512). Section 26U of G.L.c. 121 (as amended through St. 1955, c. 327) relates to the control of housing authorities by the State Housing Board. It requires an authority to keep accounts in a form prescribed by the board, which has powers of investigation and of making rules and regulations "prescribing standards and stating principles governing the planning, construction, maintenance and operation of projects by housing authorities." The final sentence of § 26U is, "Compliance with the Housing Authority Law, the rules and regulations adopted by the housing board hereunder, and the terms of a clearance or low-rent housing project approved by the housing board, may be enforced by a proceeding in equity."
The sentence just quoted manifestly states a procedure open only to the housing board, and now to the Department of Commerce and Development. There is no indication of a legislative intent at any time to confer a right upon tenants of a housing authority to bring a suit like the present. For earlier legislation see St. 1933, c. 364, § 6 (§ 26B); St. 1938, c. 484, § 1 (§§ 26AA and 26EE); St. 1946, c. 574, § 1 (§§ 26U and 26FF).
Had the State Housing Board refused, or should the Department of Commerce and Development now refuse, to enforce the provisions of § 26FF against the defendant, the plaintiff's remedy would have been, and still would be, a petition for a writ of mandamus against the board or department. Brewster v. Sherman, 195 Mass. 222, 224-225. Kaplan v. Bowker, 333 Mass. 455, 460. Porter v. City Council of Malden, 346 Mass. 368, 372.
Final decree affirmed.
NOTES
[1]  The State Housing Board was abolished by St. 1964, c. 636, § 10, and its powers and duties were transferred to the Department of Commerce and Development established under G.L.c. 23A, inserted by § 1 of that act.